Citation Nr: 1118184	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent from March 15, 2005, and in excess of 30 percent from August 16, 2010, for the service-connected seborrheic dermatitis.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Milwaukee, Wisconsin.  The RO awarded an increased 10 percent disabling rating for the service-connected seborrheic dermatitis effective from on March 15, 2005.   

As the Veteran was presumed to be seeking the maximum benefit allowed by law and regulation, his claim remained in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

During the pendency of the appeal, jurisdiction of the claim was transferred to the current RO.

The claim was previously before the Board in March 2010 when the matter was remanded for further development and adjudication.  

In March 2011, the RO awarded an increased 30 percent disabling rating on effective on August 16, 2010.  The claim remains in appellate status.  AB, supra.

The matter of an increased rating higher than 30 percent for the service-connected skin disability is being remanded to the RO via the Appeals Management Center (AMC) for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  For the initial period of the appeal, the service-connected seborrheic dermatitis is shown to have involved no more than between 20 to 40 percent of the total or exposed body surface, but to have been manifested by a disability picture that more closely approximated that of corticosteroid or other immunopressive drug  usage for greater than six weeks out of the preceding 12 months. 


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation have been met for the service-connected seborrheic dermatitis beginning on March 15, 2005.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118 including Diagnostic Code 7806 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in April 2005.  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  The claim was last readjudicated in a March 2011 rating decision and Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private and VA medical records, and reports of VA examination.  He has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded in a May 1992 rating decision.  An initial noncompensable evaluation was assigned effective from February 1992.  

In a June 2005 rating decision, the RO awarded an increased 10 percent rating, effective on March 15, 2005.  In initiating the instant appeal, the Veteran disagreed with the 10 percent disabling rating.  AB, 6 Vet. App. at 38. 

In March 2011, the RO assigned a 30 percent evaluation effective beginning on August 16, 2010.  

The Veteran maintains that an even higher rating is warranted for itchy and red skin with papules.  He asserts his condition is worse in the summer and requires the use of hydrocortisone cream on a near constant basis to control the rash on his chest, legs, hands and face.

Thus, the service-connected seborrheic dermatitis has been assigned a 10 percent evaluation from March 15, 2005, and a 30 percent evaluation from August 16, 2010, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under this code section, a 10 percent disability evaluation is warranted for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.   38 C.F.R. § 4.118.  

A 30 percent disability evaluation is warranted for dermatitis covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but  not constantly, during the past 12-month period.   Id.  

A 60 percent disability evaluation is warranted for dermatitis covering more than 40 percent of the entire body or exposed areas affected or requires the constant or near constant use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.   Id.  

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  

Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all claims received by VA on or after October 23, 2008.  As the Veteran filed his claims for benefits in March 2005. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the service-connected seborrheic dermatitis is productive of a disability picture that more closely resembles the criteria of a 60 percent rating, beginning on March 15, 2005, but no higher.  38 C.F.R. §§ 4.3, 4.7.  

To the extent that the Veteran asserts that his seborrheic dermatitis warrants a rating in excess of 30 percent because it covers more than 40 percent of exposed and total body area, this has not been shown by the objective medical evidence of record.  

Notably, in April 2010, 20 to 40 percent of exposed and total body area was noted to have been affected.  In August 2010, there were no exposed areas affected and only 20 to 40 percent of his total body area was noted to have been affected.  Thus, an increase on this basis is not assignable. 

However, what is shown by the medical evidence of record, to include VA and private medical records and reports of VA examination, is that the service-connected disability picture more nearly resembled one that was productive of  manifestations requiring corticosteroid or immunosuppressive drug usage on the basis of at least 6 weeks out of the previous 12 months.  

In this regard, upon VA examination in May 2005, the Veteran was using Desonide ointment 0.05% twice a day, Resinol cleanser (a sulfur preparation) twice daily, and Plexion cream intermittently.  

The available VA outpatient treatment records dated between 2005 and 2008 show that the Veteran was prescribed Desonide cream two times a day as needed and sulfacetamide lotion twice daily for this period. 

During a VA examination in April 2010, the Veteran reported using a hydrocortisone cream once a day for one week during flare-ups.  The sulfacetamide cleanser was noted to have been applied topically near constantly during the past 12-month period. 

Finally, upon VA examination in August 2010, the examiner indicated the Veteran was using Desonide cream, a topical corticosteroid, one to six weeks in the past 12-month period.  

In light of these findings, there is a basis for the assignment of at least a 30 percent evaluation for the service-connected seborrheic dermatitis for period of the appeal.  See Hart, supra.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds to the extent indicated that the record does not reflect that the service-connected seborrheic dermatitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). .  

The Board finds that the rating criteria used to evaluate the service-connected skin condition reasonably describes his disability level and symptomatology.  
There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An increased rating of 30 percent beginning on March 15, 2005, for the service-connected seborrheic dermatitis is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

When seen most recently, the records suggested that the Veteran had been using hydrocortisone, a topical corticosteroid,  twice daily, constantly for the past 12 months.  However, the Board finds that it is not clear from the evidence that this entry reflected of an increase in severity referable to the service-connected seborrheic dermatitis.  

Moreover, the Board finds that any additional treatment records should be obtained to determine the severity of the service-connected skin disability.   

Accordingly, this remaining  matter is REMANDED to the RO for additional development of the record.   

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the service-connected skin disability, to include any dated since August 2010.  All requests for records must be clearly delineated in the claims folder.  

The RO also should take appropriate steps to notify the Veteran that he may submit medical evidence or treatment records in support of his claim for increase.  

3.  After any additional medical records have been obtained and incorporated in the claims file, the Veteran should be scheduled to undergo a VA examination to ascertain the current severity of the service-connected skin disability.  

Prior to the examination, the claims folder must be made available to the examiner for review.  

All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner, based on the medical findings and a review of the claims folder, to specifically include the VA and private medical records, should offer an opinion as to current extent of the manifestations of the service-connected seborrheic dermatitis, to include whether he requires corticosteroid or immunosuppressive drug usage on a constant or near constant basis to treat condition.  All medications should be identified and described in this regard.     

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

7.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record, to include any recently submitted material.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).
 

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


